DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 07/08/2022 has been entered.  Applicant’s amendments to the abstract have overcome the specification objections previously set forth in the Non-Final Office Action mailed 03/08/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehrer (EP 1681365 B1).
Regarding claims 1-3 and 10, Kehrer discloses a steel with a composition that overlaps with the steel consisting of a composition according to instant claims 1-3 and 10, as shown below in Table 2.  The examiner notes that since Kehrer does not teach any required components outside of what is instantly claimed, Kehrer meets the instant limitation of “consisting of”.  The examiner notes that while the sulfur content of Kehrer does not overlap with the limitation of claims 3 and 10, the limitation of claims 3 and 10 is that at least one of the listed composition limitations is met, the examiner submits that phosphorus and aluminum contents of Kehrer overlaps with instant claims 3 and 10 thus meeting the limitation, while the sulfur content of Kehrer overlaps with the sulfur limitation of instant claims 1 and 2, S≤0.025 wt%.  The examiner notes that the overlap between the disclosed steel composition of Kehrer and the steel composition of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 2

Instant claims 1-3 and 10, weight %
Kehrer, weight % [claim 3, page 9 line 48-page 10 line 6]
C
0.25-0.35 claim 1
0.30-0.35 claim 2
0.20-0.50
Cr
0.80-1.50 claim 1
0.80-1.30 claim 2
0.009-1.2
Ni
0.50-1.50 claim 1
0.50-1.10 claim 2
≤1.0, optional
B
0.0010-0.0050 claim 1
0.0020-0.0050 claim 2
30-120 ppm, 0.0030-0.0120 wt%
Ti
0.010-0.060 claim 1
0.010-0.040 claim 2
0.020-0.07, optional
Mn
0.40-1.00 claims 1 and 2
0.5-3.5
N
0.0030-0.0150 claim 1
0.0030-0.0100 claim 2
<0.016
P*
≤0.025 claim 1
≤0.015 claims 3 and 10
≤0.05
S*
≤0.025 claim 1
≤0.015 claims 3 and 10
0.02-0.04
Cu*
≤0.35 claim 1
≤0.025 claims 3 and 10
Omitted 
Al*
≤0.050 claim 1
≤0.030 claims 3 and 10
0.015-0.04, and at least twice as high as the nitrogen content
Si**
≤0.30
0.10-0.50
Ca**
≤0.0050 
Omitted
Bi**
≤0.10 
Omitted
Pb**
≤0.20 
Omitted
Te**
≤0.020 
Omitted
Se**
≤0.040 
Omitted
Iron and impurities
Instant claims 1-3 and 10, weight %
Balance
*: need at least one of these elements for the instant claims
**: optional elements for the instant claims


Response to Arguments
Applicant’s arguments, see pages 4-5, filed 07/08/2022, with respect to the rejection of claim 1 over Valls have been fully considered and are persuasive.  Specifically, applicant’s argument that while Valls allows for Mo and W to be contained in amounts of 0 individually is allowed, the Mo and W contents must satisfy the equation                     
                        %
                        M
                        o
                        +
                        
                            
                                1
                            
                            
                                2
                            
                        
                        %
                        W
                        >
                        2
                    
                 is persuasive.  The rejection of claims 1-3 and 10 over Valls has been withdrawn. 
Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive.
Applicant argues that one of ordinary skill in the art in possession of Kehrer would require undue experimentation to arrive at the present invention because Ni, Ti, and N are critical elements of the present invention that are optional in the steel of Kehrer and so numerous steels could be arrived at before arriving at the composition of the instant application and a person of ordinary skill in the art would not be motivated to supply the missing element without the benefit of Applicant’s own disclosure as a guide.  The examiner cannot concur.  This is not found persuasive because there isn’t evidence that the specific ranges of the instant claims are critical to achieve unexpected results.
The examiner notes that as shown in Tables 2-4 of the instant specification that there is only one inventive sample tested, 32CrNiB4, which has similar mechanical properties to the alloys 34CrNiMo6 and 42CrMo4, but different mechanical properties from the other two alloys 32CrB4 and 33MnBCr6.  
This data is not enough to demonstrate what causes the differences in properties however, for example it is unclear if the presence of titanium and boron, are critical to achieving desired properties because the inventive sample contains similar amounts of Ti and B as the alloys 32CrB4 and 33MnBCr6 while alloys 42CrMo4 and 34CrNiMo6 are lacking these elements, so it is unclear if the instantly claimed ranges for Ti and B are critical.  Further, the examiner notes that the boron values tested are 0, 32, 33, and 35 ppm which does not provide enough data to support criticality of the range of 0.0010-0.0050 wt%.  Similarly, titanium values tested are 0, 0.030, 0.033, and 0.031 wt% which doesn’t provide enough data to support criticality of the range of 0.010-0.060 wt%.  See MPEP 716.02.
For nitrogen the effect is unclear because all of the alloys teach similar nitrogen contents, all of which fall within the instantly claimed range, so there is no evidence provided of criticality.  See MPEP 716.02.
For nickel, while nickel does appear to improve mechanical properties when comparing the inventive alloy to 32CrB4, the examiner notes this is only a single data point and does not provide evidence as to what range of nickel is actually required to produce unexpected results or if these results are unexpected and so does not demonstrate criticality.  The examiner notes that while 34CrNiMo6 contains nickel it also contains a higher Cr content than 42CrMo4 and contains Mo and lacks B compared to the other alloys, so it is unclear what effect the nickel content is having on the properties.  See MPEP 716.02.
Further the examiner notes that Kehrer teaches that nickel can be added in order to increase toughness for extreme load requirements [page 4, translated Kehrer] which would further motivate one of ordinary skill in the art to use nickel in the steel of Kehrer.
Applicant’s argument that a person of ordinary skill in the art would not be motivated to supply the missing element without the benefit of Applicant’s own disclosure as a guide is not persuasive because the elements are taught as optional elements by Kehrer and so guidance by Applicant’s disclosure is not necessary for one of ordinary skill in the art to use the elements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734